In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                           No. 10-02V
                                     Filed: February 4, 2013

*************************************
PATRICIA MOYER,                            *           NOT TO BE PUBLISHED
                                           *
              Petitioner,                  *           Special Master Zane
                                           *
       v.                                  *           Stipulation; tetanus-diptheria
                                           *           (“Td”) vaccine; left hemisensory
SECRETARY OF HEALTH                        *           loss, paresthesia, thyroid issues, and
AND HUMAN SERVICES,                        *           chronic fatigue syndrome
                                           *
                      Respondent.          *
                                           *
*************************************
Jay Ankur Bansal, Law Offices of Jay A. Bansal, Tempe, AZ, for Petitioner
Julia Wernett McInerny, United States Dep’t of Justice, Washington, DC, for Respondent

                                 UNPUBLISHED DECISION 1

        On February 2, 2013, the parties in the above-captioned case filed a Stipulation
memorializing their agreement as to the appropriate amount of compensation in this case.
Petitioner alleged that she suffered from left hemisensory loss, paresthesia, thyroid issues, and
chronic fatigue syndrome as a consequence of her receipt of the tetanus-diptheria (“Td”)
vaccine, which vaccine is contained in the Vaccine Injury Table, 42 C.F.R § 100.3(a), and which
she received on or about April 23, 2007. Petitioner alleges that she experienced the residual
effects of this injury for more than six months. Petitioner also represents that there have been no
prior awards or settlement of a civil action for these damages. Petitioner seeks compensation
related to her injuries pursuant to the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10 to 34.


1
 The special master intends to post this decision on the website of the United States Court of
Federal Claims in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116
Stat. 2899, 2913 (Dec. 17, 2002). All decisions of the special masters will be made available to
the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would clearly be
an unwarranted invasion of privacy. As provided by Vaccine Rule 18(b), each party has 14 days
to file a motion requesting the redaction from this decision of any such alleged material. In the
absence of a timely request, which includes a proposed redacted decision, the entire document
will be made publicly available.


                                                 1
        Respondent denies that the Td vaccine caused Petitioner’s left-side numbness or any
other injury and denies that Petitioner’s current disabilities are sequelae of her alleged vaccine-
related injury. Nonetheless, the parties have agreed informally to resolve this matter.
Stipulation, Appendix A hereto.

       The undersigned hereby ADOPTS the parties’ said Stipulation, attached hereto as
Appendix A, and awards compensation in the amount and on the terms set forth therein.
Specifically, Petitioner is awarded:

               a lump sum of $7,500.00, in the form of a check payable to Petitioner. This
               amount represents compensation for all damages that would be available under 42
               U.S.C. § 300aa-15(a).

        The Court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2

       IT IS SO ORDERED.


                                              s/Daria J. Zane
                                              Daria J. Zane
                                              Special Master




2
  This document constitutes a final “decision” in this case pursuant to 42 U.S.C. § 300aa-
12(d)(3)(A). Unless a motion for review of this decision is filed within 30 days, the Clerk of the
Court shall enter judgment in accordance with this decision. Pursuant to Vaccine Rule 11(a), the
parties can expedite entry of judgment by each party filing a notice renouncing the right to seek
review by a United States Court of Federal Claims judge.

                                                  2